Citation Nr: 0215138	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  99-21 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed right arm 
disorder.  

2.  Entitlement to service connection for a claimed neck 
disorder.  

(The issue of service connection for a claimed right shoulder 
disorder will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1943.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 decision by the RO that denied 
service connection for disorders of the right arm and neck.  
The RO also determined that new and material evidence had not 
been received to reopen a claim of service connection for a 
right shoulder disorder.  

In January 2001, the Board determined that new and material 
evidence had been received to reopen a claim of service 
connection for a right shoulder disorder.  The Board also 
remanded the case to the RO for additional development of all 
issues on appeal.  

The undersigned Member of the Board has been designated to 
make the final disposition of this proceeding for VA.   

It is noted that the Board is undertaking additional 
development on the issue of service connection for a claimed 
right shoulder disorder, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903 (2002).)  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing that 
issue.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently has a right arm disability that is related 
to an injury or other event in active service.  

2.  There is no competent evidence of record showing that the 
veteran currently has a neck disability that is related to an 
injury or other event in active service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right arm disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  The veteran is not shown to have a neck disability due to 
disease or injury that was incurred in or aggravated by 
service; nor may any arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from August 1942 to 
September 1943.    

A careful review of the service medical records shows that, 
on an August 1942 physical examination for enlistment 
purposes, the veteran's right arm and neck were normal.  In 
August 1943, in reporting previous hospitalizations during 
his service period, the veteran reported that he was 
hospitalized after a fall at Stevens Hotel in Chicago in 1942 
(date unknown) while he was attending Air Corps Radio School.  
(There was no indication of whether there were any injuries, 
if any, from the fall.)  

Subsequently, after physical examination showing a right 
shoulder disability, but not any disability involving the 
right arm or neck, the veteran was given a Certificate of 
Disability for Discharge, dated in August 1943, on the basis 
of the right shoulder disability.  

In September 1944, the RO received the veteran's claim of 
service connection for a right shoulder disability; there was 
no reference to a right arm or neck disability.  

On a May 1972 VA examination, the veteran complained of 
having had numbness in the right hand for two weeks after a 
right shoulder dislocation.  He indicated that the feeling of 
numbness went away after two weeks.  He also reported having 
had neck pain.  

On examination, sensation in the right upper extremity was 
normal and there was no atrophy.  X-ray studies of the 
cervical spine showed very minimal anterior lipping of the 
bodies of C5 and C6; there was no recent fracture or 
subluxation, and the intervertebral disc spaces and neural 
foramina appeared normal.  The examiner noted that scoliosis 
appeared to be present on physical examination but not on X-
ray films.  The diagnosis pertained solely to the right 
shoulder.  

The medical records from North Ridge General Hospital, dated 
in April and May 1980, show that the veteran received 
treatment for injuries, including a cervical injury, as the 
result of an auto accident in April 1980.  An examination 
indicated that his neck was stiff with pain, especially on 
turning it to the left.  X-ray studies of the cervical spine 
showed no abnormalities.  The diagnoses included those or 
multiple trauma and concussion.  The veteran, however, 
continued to complain of having persistent neck and left arm 
pain, and in May 1980 he underwent a myelogram which showed 
cervical disc herniation.  

On a December 1980 VA examination, the veteran complained of 
constant pain in the head, neck, shoulder, back, arm and 
hand, as well as chronic dislocation of the right shoulder 
rendering loss of use to the right arm and hand for extended 
periods.  He also reported "broken cervical discs and 
damaged nerve centers in left neck, shoulder, and arm due to 
accident."  

The examiner noted that the veteran wore a cervical collar 
and received therapy three times a week (such as massage, 
heat, traction, etc.).  X-ray studies of the cervical spine 
showed narrowing of the joint spaces of C5-6 and C6-7 with 
minimal anterior and posterior osteophytes indicative of a 
minimal degree of hypertrophic osteoarthritis at the same 
levels.  The diagnoses were those of (1) neck injury, result 
of accident, possible disc cervical pathology; narrowing of 
joint space C5-6 and C6-7 with osteophytes anterior and 
posterior, by X-ray; (2) osteoarthritis, hypertrophic, same 
levels C5-6 and C6-7; and (3) normal right shoulder.  

In a March 1981 statement, Ronald Centrone, M.D., indicated 
that he had been the veteran's attending physician since 
April 1980 when the veteran suffered cervical, head, and 
lumbar spinal injuries in an automobile accident.  He 
indicated that a total myelogram in May 1980 revealed 
hypertrophic osteoarthritic disc disease.  He stated that the 
veteran had been suffering severe cervical pain, among other 
things.  

On a December 1997 VA examination for housebound status or 
permanent need for regular aid and attendance, the veteran 
complained of having degenerative disc disease at C3-C5, 
among other things.  The diagnoses included that of severe 
arthritis.  

In October 1998, the RO received the veteran's claims of 
service connection for a right arm and neck disorders.  He 
indicated that, in service, he fell off a power unit attached 
to a communication truck, causing injury to his right arm and 
neck (at C3, C4, and C5).  He claimed that he spent "a 
number of days" in the hospital for his condition and that 
he had had problems with his condition ever since discharge 
from service.  

On a November 1998 VA examination, the veteran reported 
having had an injury to his right shoulder in service.  He 
presently complained of having pain and weakness in his right 
shoulder going down into his arm.  There was no diagnosis of 
a right arm or neck disability.  

In an April 1999 decision, the RO denied service connection 
for disabilities of the right arm and neck.  In a May 1999 
statement, the veteran indicated his disagreement with the 
decision.  

In a statement received in November 1999, the veteran's 
representative indicated that, in August 1943, the veteran 
was thrown from a truck and reinjured his right shoulder, 
with which he had suffered problems ever since.  The 
representative claimed that the veteran had right arm and 
neck disabilities that were "residuals of the right shoulder 
condition."  

In January 2001, the Board remanded the case to the RO for 
additional development.  

In a January 2001 letter, the RO requested the veteran to 
furnish information pertaining to his treatment for right arm 
and neck disabilities since his separation from service.  

In response, in a February 2001 letter, the veteran provided 
a list of medical facilities and private doctors, most of 
whom he indicated were deceased or retired.  He indicated 
that he was unable to identify some of the clinics where he 
sought treatment because he traveled in his job.  The RO 
requested records from the identified sources.  

The records from Hamot Medical Center, dated in February 
2001, indicate that X-ray studies of the veteran's cervical 
spine showed mild disc space narrowing and endplate 
osteophyte formation of C3-4 and C4-5, moderate to severe 
disc space narrowing of C5-6 and C6-7 associated with 
endplate spurs, and some foraminal narrowing due to 
uncovertebral spurring on the left at C5-6 and C6-7 and to a 
lesser extent on the right at C6-7.  The impression was that 
of cervical spondylosis.  

In a March 2001 letter, the RO informed the veteran of the 
Veterans Claims Assistance Act of 2000 (VCAA) and of its duty 
to notify him about his claim and of its duty to assist him 
in obtaining evidence for his claims.  The RO notified the 
veteran of what the evidence must show to establish service 
connection and what information or evidence was still needed 
from him.  

In response, in an April 2001 statement, the veteran 
indicated that he had been apprised of the VCAA and that he 
had provided all the sources of treatment in his claim for 
benefits.  He requested the RO to develop his claims 
according to the information he furnished.  

The medical records, dated from March to April 2001, from 
Ronald Martin, M.D., show that the veteran received treatment 
for mild to moderate degenerative disease of the cervical 
spine.  

In an April 2001 letter, the wife of Dr. H. Wayne Glickfield 
indicated that her husband died in 1994 and that his 
patients' records were kept until 1999.  She stated that she 
worked very closely with her husband in his office and could 
attest to the statements of the veteran concerning most of 
his physical conditions.  She stated that Dr. Glickfield had 
treated the veteran from 1969 to 1980.  She stated that, when 
the veteran was first seen in the office, he related to the 
doctor his fall from a moving convoy truck when he was in the 
service and that he had sustained injuries from that fall 
which affected his back, right arm and shoulder.  She stated 
that, upon complete examination of the veteran, X-ray studies 
indicated "herniated discs."  She stated that the veteran 
chose a course of physical therapy over surgery.  

In an April 2001 letter, the RO informed the veteran that it 
had requested the medical records, from five named private 
sources identified by him, in reference to developing his 
claims under the VCAA.  The RO informed the veteran that 
ultimately it was his responsibility to ensure that private 
medical providers furnish the requested records.  

In May 2001, the office of Dr. John Ferrett, D.O., stated 
that it did not maintain records for 15 years (the veteran 
had indicated that he received right arm and neck treatment 
from the doctor about 1985).  

The records dated in 1990 and 1995, received from Meadville 
Medical Center in June 2001, do not show complaints, 
treatment, or diagnosis of a right arm or neck disability.  

The records dated from August 1999 to February 2001, received 
from Ronald Martin, M.D., in June 2001, do not show 
complaints, treatment, or diagnosis of a right arm or neck 
disability.  

In a June 2002 Supplemental Statement of the Case, the RO 
provided the veteran with the regulations implementing the 
VCAA.  The RO also informed the veteran of the evidence which 
it obtained (or failed to obtain from named private medical 
providers) since the last Statement of the Case.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
April 1999 Rating Decision, Statement of the Case (in August 
1999), Supplemental Statement of the Case (in June 2002), and 
in a letter sent to the veteran in March 2001, the RO has 
notified him of the evidence needed to substantiate his 
claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA and private medical providers).  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, 
which he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


A.  Right Arm Disability

In this case, the service medical records do not show any 
treatment or diagnosis of a actual right arm disability.  
Moreover, the post-service medical records on review from the 
VA and private sources do not show any treatment for or 
diagnosis of a right arm disability.  

On a May 1972 VA examination report, the veteran complained 
of having had right hand numbness for two weeks following his 
right shoulder dislocation.  The condition was transitory, 
and there was no diagnosis referable to the right arm.  

On a November 1998 VA examination, the veteran complained of 
having pain and weakness going from the right shoulder into 
his right arm.  However, there was no diagnosis of an actual 
right arm disability.  

In an April 2001 letter, the wife of the deceased Dr. 
Glickfield indicated that she worked closely with the doctor 
and recalled that when the veteran was first seen in the 
office in 1969 he related that he fell from a truck in the 
service and sustained a right arm injury, among others.  
Nonetheless, there are no medical records of treatment or 
diagnosis of a right arm disability either at that time or at 
present.  

In short, there is no objective medical record or competent 
evidence showing that the veteran currently has a right arm 
disability that can be related to the demonstrated injury or 
any other injury that was incurred in or aggravated by 
service.  

After carefully reviewing all the medical evidence, it is the 
Board's judgment that there is no current right arm 
disability due to disease or injury that was incurred in or 
aggravated by service.  VA law and regulations require that 
for service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Although the veteran asserts that he has a right arm 
disability, that is attributable to service, he, as a lay 
person, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for a 
right arm disability.  As the preponderance of the evidence 
is against the veteran's claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


B.  Neck Disability

In this case, the service medical records do not show any 
treatment or diagnosis of an actual neck disability.  The 
post-service medical records on review show that the 
veteran's first complaints of neck pain were on a VA 
examination in May 1972, nearly 30 years following his 
discharge from service.  

The X-ray studies of the cervical spine then showed only very 
minimal anterior lipping of C5 and C6, and such findings were 
not attributed to the veteran's period of service (nor had 
the veteran claimed such).  

In April 1980, the veteran is clearly shown to have injured 
his cervical spine in an automobile accident, and although X-
ray studies of the cervical spine were normal, a myelogram 
the following month showed cervical disc herniation.  

On a December 1980 VA examination, the veteran was diagnosed 
with a neck injury as the result of an accident, with 
cervical disc pathology and hypertrophic osteoarthritis 
related thereto.  The private medical records dated in 2001 
indicate that he currently has mild to moderate degenerative 
disease of the cervical spine, confirmed by X-ray examination 
as cervical spondylosis.  

In an April 2001 letter, the wife of deceased Dr. Glickman 
indicated that she worked closely with the doctor and 
recalled that, when the veteran was first seen in the office 
in 1969, he related that he fell from a truck in the service 
and sustained a back injury, among others.  

She also indicated that X-ray studies had showed herniated 
discs.  Nonetheless, there are no medical records of 
treatment or diagnosis of a neck disability from that time.  
Also, she did not specify whether the veteran had disc 
pathology related to his neck or to some other section of the 
spine.  

At any rate, X-ray studies of the cervical spine preformed in 
May 1972 did not show disc herniation, and the initial 
evidence of disc disease of the cervical spine does not 
appear until 1980, following a cervical injury from an 
automobile accident.  

In short, there is no objective medical record or competent 
evidence showing that the veteran currently has a neck 
disability that can be related the demonstrated injury or 
other event in service.  

After carefully reviewing all the medical evidence, it is the 
Board's judgment that there is no current neck disability due 
to disease or injury that was incurred in or aggravated by 
service.  

Although the veteran asserts that he has a neck disability, 
that is attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for a 
neck disability.  As the preponderance of the evidence is 
against the veteran's claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for a right arm disorder is denied.  

Service connection for a neck disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

